COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-13-00113-CR


GEORGE PERALES                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION 1

                                     ----------

      On February 19, 2013, as part of a plea-bargain agreement, George

Perales pleaded guilty to four counts of aggravated sexual assault of a child

under fourteen. The trial court convicted Perales on all four counts, sentenced

him to concurrent 390 month terms of confinement, and certified that he had no

right to appeal. See Tex. R. App. P. 25.2(a)(2).


      1
       See Tex. R. App. P. 47.4.
      Perales filed a pro se notice of appeal on March 12, 2013. On March 19,

we notified Perales and his trial counsel that Perales had filed a pro se notice of

appeal, that the trial court certified that Perales had no right to appeal, and that

we would dismiss the appeal unless Perales or any party desiring to continue the

appeal filed a response showing grounds for continuing the appeal no later than

March 29. See Tex. R. App. P. 25.2(d), 44.3.

      As of the date of this memorandum opinion, we have received no response

to our notice. There is no showing that Perales’s sentence exceeded the State’s

recommendation, that Perales desires to appeal a matter that was raised by

written motion filed and ruled on before trial, or that the trial court granted Perales

permission to appeal. See Tex R. App. P. 25.2(a)(2). Thus, in accordance with

the trial court’s certification, we dismiss this appeal. See Tex. R. App. P. 25.2(d),

43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).




                                              PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 8, 2013




                                          2